Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 11, 12 and 14-17 are rejected under 35 U.S.C. 103 as unpatentable over JP 2016-039473 A, herein referred to as D1, in view of JP H0732065 A to Komatsu, herein referred to as D4.
Regarding Claim 1, D1 discloses a machine system (2) comprising: a machine (Paras. [0008]-[0009], [0032]-[0034] and [0067]; Fig. 1; the system includes a machine tool in a factory that may be a tool, robot or processing machine, as discussed in Para. [0067]); a camera (120) configured to take a video of a process in which the workpiece is processed by a machine (Paras. [0036]-[0037]; Figs. 1-3; a camera monitors the machine tool on the factory line); and an information processing device (Paras. [0037], [0038]; a CPU 110 controls the driving of an imaging unit 120, controls image processing, image data accumulation and such, and stores a file storing the image data captured by the imaging unit 120 to a memory card 200) including a memory (200) and configured to store, in the memory, video data acquired from the video taken by the camera; a display 3 (Fig. 1; Para. [0048]); and a sensor 144 configured to detect an operational state of the press machine (Paras. [0036]-[0037] and [0044]; the acceleration sensor detects an operational state of the machine, i.e., a normal operational state or an abnormal operational state); the information processing device being configured to: protect, upon occurrence of abnormality in the pressing process, the video data spanning a predetermined set period including a time of occurrence of the abnormality, and protect a result of detection by the sensor that spans the set period (Paras. [0052], [0055], and [0058]-[0060]; the CPU 110 performs control for storing, to the memory card 200, image data captured by the imaging unit 120 over a predetermined time spanning from before and after the abnormal occurrence, as discussed in Para. [0059], and when storing to the memory card 200 a file storing detailed image data captured during a prescribed amount of time from the time of the event occurrence, performs control for embedding, in the file, information that identifies the event including the results of the sensor spanning that time period, as discussed in Para. [0060], and it is noted that the example of a machine tool pressing in screws is generally a pressing process), and cause the display to show i) an image based on the video data spanning the set period and ii) operational information associated with the video data, wherein the operational information indicates the operational state (Paras. [0063] and [0080]; the controller causes the image data including “an error code…embedded in the header in each image data” along with “time information, the location information, and the error code” to be displayed on the monitor 3 for the time period spanning the abnormal occurrence, and the image may also include watermarks or superimposed characters providing information about the associated operational information).
D1 fails to explicitly teach a press machine including a slide and configured to press a workpiece by reciprocation of the slide, a camera configured to take a video of a pressing process in which the workpiece is pressed by the press machine, a sensor configured to detect an operational state of the press machine and causing the display to show operational information that includes at least one of waveform data of a load applied from the slide to the workpiece and waveform data of a stroke length of the slide.
It is noted that D1 teaches the video system operating with “a variety of robots, processing machines, and the like arranged in a line of a factory.”  Para. [0067].
D4 teaches press machine (Abstract, Figs. 2-3) including a slide 14 and configured to press a workpiece by reciprocation of the slide 14 (Para. [0014]; Figs. 2-3; a crankshaft 15 drives a slide 14 to press the upper mold mounted on the slide), a sensor 10, 17 configured to detect an operational state of the press machine (Figs. 2-3; Para. [0007]; the sensor 10 detects the load of the press and the encoder 17 detects the position of the press slide stroke position) and causing the display to show operational information that includes both waveform data of a load applied from the slide to the workpiece and waveform data of a stroke length of the slide (Figs. 2-3; Para. [0007]; a memory 22 stores the load information from sensor 10 and the slide position information from encoder 17 to create a waveform graph of the load relative to the stroke position, which is then displayed on monitor 19 which is used to determine if an error has occurred in the operation, e.g., the values are analyzed to determine if they are “within a predetermined allowable range, [and] outputs… NO when it is determined that the peak value is outside the allowable range,” and it is noted that graphing the load for the stroke position over the operation of the press will result in the waveform data reflecting the stroke length as the stroke position over time will reflect the stroke length).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the machine tool of the system D1 to be a pressing machine as taught by D4 and to also include the waveform data used for determining abnormalities as taught by D4 so that any problems with the press machine may be easily identified and “repair work can be easily and quickly performed” (D4, Para. [0005]). 
It is noted that modifying D1 to provide a press machine for the machine tool in the system results in a camera configured to take a video of a pressing process in which the workpiece is pressed by the press machine because the machine tool is not a pressing machine.

Regarding Claim 2, modified D1 discloses the machine system according to claim 1, further comprising a controller (Para. [0037]) configured to control operation of the press machine, wherein the controller is configured to detect occurrence of the abnormality and notify the information processing device (110) of occurrence of the abnormality (Paras. [0037], [0052], [0055] and [0060]; when the abnormality is detected, this occurrence is communicated to the controller 110).

Regarding Claim 3, modified D1 discloses the machine system according to claim 1, wherein the information processing device is a controller configured to control operation of the press machine and detect occurrence of the abnormality (Para. [0037]; the CPU 110 performs various types of control in accordance with a control program, receives information relating to an event input to an event input unit 130, and executes control according to the event).

Regarding Claim 6, modified D1 discloses the machine system according to claim 1, wherein the information processing device (110) is configured to cause the display, upon receiving a predetermined instruction, to show the video data spanning the set period and associated with a message indicating details of the abnormality (Paras. [0034] and [0063]; triggered by the occurrence of an event, time information, location information, and an error code, which are included in information identifying the event, are displayed in association with a video being played, the error code being information indicative of what sort of event occurred and differing for each type of abnormality).

Regarding Claim 7, modified D1 discloses the machine system according to claim 6, further comprising a terminal device 134 including the display (Fig. 1), wherein the terminal device is configured to transmit the predetermined instruction to the information processing device (110), upon receiving a predetermined operation, acquire the video data spanning the set period and the message from the information processing device (110), based on transmission of the predetermined instruction (“predetermined operation”), and show, on the display, the message associated with the video data spanning the set period (Paras. [0042], [0047]-[0049] and [0063]; the terminal 134 is used to communicate with the monitor 3, i.e., the display, when an error has occurred so that the information relating the sensor may be captured and displayed).

Regarding Claim 11, modified D1 discloses the machine system according to claim 1, further comprising a controller configured to control operation of the press machine (Para. [0037]), wherein the controller is configured to detect occurrence of the abnormality and notify the information processing device (110) of occurrence of the abnormality, the information processing device (110) is configured to synchronize the video data spanning the set period with the result of detection, with respect to a time when the information processing device is notified of occurrence of the abnormality (Para. [0060]-[0063]), and the display is configured to show an image based on the video data and the result of detection synchronized with each other (Para. [0063]).

Regarding Claim 12, modified D1 discloses the machine system according to claim 1, further comprising: a warning lamp (21) located within a view of the camera, the warning lamp being configured to give a notification of occurrence of the abnormality (Paras. [0034], [0041], and [0067]); and a controller configured to control operation of the press machine (Para. [0037]), wherein the controller is configured to detect occurrence of the abnormality and notify the information processing device (110) of occurrence of the abnormality, the information processing device (110) is configured to determine a timing at which the warning lamp is lit (Paras. [0034], [0041], and [0067]), based on the video data, and synchronize the video data spanning the set period with the result of detection, with respect to the timing at which the warning lamp is lit, and the display is configured to show an image based on the video data and the result of detection synchronized with each other (Paras. [0034], [0041], [0063] and [0067]).

Regarding Claim 14, modified D1 discloses the machine system according to claim 1, wherein the abnormality is stoppage of operation of the press machine (Paras. [0034] and [0041]; the abnormality may be a failure in operation, i.e., a stoppage).

Regarding Claim 15, modified D1 discloses the machine system according to claim 1, wherein the abnormality is miss-feed of the workpiece (Para. [0034]; abnormalities include errors with the product being fed to the workpiece).

Regarding Claim 16, modified D1 discloses a control method (Abstract) comprising: taking a video of a process in which a workpiece is processed by a machine (Paras. [0008]-[0009], [0032]-[0034] and [0067]; Fig. 1; the system includes a machine tool in a factory that may be a tool, robot or processing machine, as discussed in Para. [0067]), by a camera, and storing, in a memory, video data acquired from the video taken by the camera (Paras. [0036]-[0037]; a CPU 110 controls the driving of an imaging unit 120, and controls image processing, image data accumulation, etc.); detecting, by a sensor, an operational state of the press machine (Paras. [0036]-[0037] and [0044]; the acceleration sensor detects an operational state of the machine, i.e., a normal operational state or an abnormal operational state); detecting occurrence of abnormality in the pressing process (Paras. [0034] and [0044]; the sensor detects when an abnormal working operation occurs, and it is noted that the exemplary machine tool is a robot that performs a pressing process of pressing in screws); protecting the video data spanning a predetermined set period including a time of occurrence of the abnormality, and protecting a result of detection by the sensor that spans the set period (Paras. [0052], [0055], and [0058]-[0060]; the CPU 110 performs control for storing, to the memory card 200, image data captured by the imaging unit 120 over a predetermined time spanning from before and after the abnormal occurrence, as discussed in Para. [0059], and when storing to the memory card 200 a file storing detailed image data captured during a prescribed amount of time from the time of the event occurrence, performs control for embedding, in the file, information that identifies the event including the results of the sensor spanning that time period, as discussed in Para. [0060]); and causing a display to show i) an image based on the video data spanning the set period and ii) operational information associated with the video data, wherein the operational information indicates the operational state (Para. [0063]; the controller causes the image data including “an error code…embedded in the header in each image data” along with “time information, the location information, and the error code” to be displayed on the monitor 3 for the time period spanning the abnormal occurrence).
D1 fails to explicitly teach taking a video of a pressing process in which a workpiece is pressed by reciprocation of a slide of a press machine; detecting, by a sensor, an operational state of a press machine, and causing a display to show wherein the operational information that includes both of waveform data of a load applied form the slide to workpiece and waveform data of a stroke length of the slide.
It is noted that D1 teaches the method of monitoring operations with “a variety of robots, processing machines, and the like arranged in a line of a factory.”  Para. [0067].
D4 teaches a method of monitoring and diagnosing a press machine (Abstract, Figs. 2-3), detecting, by a sensor 10, 17, an operational state of a press machine (Figs. 2-3; Para. [0007]; the sensor 10 detects the load of the press and the encoder 17 detects the position of the press slide stroke position), and causing a display to show wherein the operational information that includes both of waveform data of a load applied form the slide to workpiece and waveform data of a stroke length of the slide (Figs. 2-3; Para. [0007]; a memory 22 stores the load information from sensor 10 and the slide position information from encoder 17 to create a waveform graph of the load relative to the stroke position, which is then displayed on monitor 19 which is used to determine if an error has occurred in the operation, e.g., the values are analyzed to determine if they are “within a predetermined allowable range, [and] outputs… NO when it is determined that the peak value is outside the allowable range,” and it is noted that graphing the load for the stroke position over the operation of the press will result in the waveform data reflecting the stroke length as the stroke position over time will reflect the stroke length).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of monitoring a machine tool of D1 to monitor a pressing machine as taught by D4 and to also include the waveform data for monitoring abnormalities as taught by D4 so that any problems with the press machine may be easily identified and “repair work can be easily and quickly performed” (D4, Para. [0005]). 
It is noted that modifying D1 to provide a press machine for the machine tool in the system results the method including a step of taking a video of a pressing process in which a workpiece is pressed by reciprocation of a slide of a press machine.

Regarding Claim 17, D1 discloses a machine system (2) comprising: a machine (Paras. [0008]-[0009], [0032]-[0034] and [0067]; Fig. 1; the system includes a machine tool in a factory that may be a tool, robot or processing machine, as discussed in Para. [0067]); a camera (120) configured to take a video of a process in which the workpiece is processed by a machine (Paras. [0036]-[0037]; Figs. 1-3; a camera monitors the machine tool on the factory line); and an information processing device (Paras. [0037], [0038]; a CPU 110 controls the driving of an imaging unit 120, controls image processing, image data accumulation and such, and stores a file storing the image data captured by the imaging unit 120 to a memory card 200) including a memory (200) and configured to store, in the memory, video data acquired from the video taken by the camera; a display 3 (Fig. 1; Para. [0048]); and a sensor 144 configured to detect an operational state of the press machine (Paras. [0036]-[0037] and [0044]; the acceleration sensor detects an operational state of the machine, i.e., a normal operational state or an abnormal operational state); the information processing device being configured to: protect, upon occurrence of abnormality in the process, the video data spanning a predetermined set period including a time of occurrence of the abnormality, and protect a result of detection by the sensor that spans the set period (Paras. [0052], [0055], and [0058]-[0060]; the CPU 110 performs control for storing, to the memory card 200, image data captured by the imaging unit 120 over a predetermined time spanning from before and after the abnormal occurrence, as discussed in Para. [0059], and when storing to the memory card 200 a file storing detailed image data captured during a prescribed amount of time from the time of the event occurrence, performs control for embedding, in the file, information that identifies the event including the results of the sensor spanning that time period, as discussed in Para. [0060], and it is noted that the example of a machine tool pressing in screws is generally a pressing process), and cause the display to show i) an image based on the video data spanning the set period and ii) operational information associated with the video data, wherein the operational information indicates the operational state (Paras. [0063] and [0080]; the controller causes the image data including “an error code…embedded in the header in each image data” along with “time information, the location information, and the error code” to be displayed on the monitor 3 for the time period spanning the abnormal occurrence, and the image may also include watermarks or superimposed characters providing information about the associated operational information).
D1 fails to explicitly teach a press machine including a slide and configured to press a workpiece by reciprocation of the slide, a camera configured to take a video of a pressing process in which the workpiece is pressed by the press machine, a sensor configured to detect an operational state of the press machine and causing the display to show operational information that includes waveform data of a stroke length of the slide.
It is noted that D1 teaches the video system operating with “a variety of robots, processing machines, and the like arranged in a line of a factory.”  Para. [0067].
D4 teaches press machine (Abstract, Figs. 2-3) including a slide 14 and configured to press a workpiece by reciprocation of the slide 14 (Para. [0014]; Figs. 2-3; a crankshaft 15 drives a slide 14 to press the upper mold mounted on the slide), a sensor 10, 17 configured to detect an operational state of the press machine (Figs. 2-3; Para. [0007]; the sensor 10 detects the load of the press and the encoder 17 detects the position of the press slide stroke position) and causing the display to show operational information that includes waveform data of a stroke length of the slide (Figs. 2-3; Para. [0007]; a memory 22 stores the load information from sensor 10 and the slide position information from encoder 17 to create a waveform graph of the load relative to the stroke position, which is then displayed on monitor 19 which is used to determine if an error has occurred in the operation, e.g., the values are analyzed to determine if they are “within a predetermined allowable range, [and] outputs… NO when it is determined that the peak value is outside the allowable range,” and it is noted that graphing the load for the stroke position over the operation of the press will result in the waveform data reflecting the stroke length as the stroke position over time will reflect the stroke length).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the machine tool of the system D1 to be a pressing machine as taught by D4 and to also include the waveform data for determining if an abnormality has occurred as taught by D4 so that any problems with the press machine may be easily identified and “repair work can be easily and quickly performed” (D4, Para. [0005]). 
It is noted that modifying D1 to provide a press machine for the machine tool in the system results in a camera configured to take a video of a pressing process in which the workpiece is pressed by the press machine because the machine tool is not a pressing machine.

Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in further view of JP 2008-011056 A, herein referred to as D2.
Regarding Claim 4, modified D1 discloses the machine system according to claim 1, wherein the memory includes a first memory region and a second memory region, and the information processing device is configured to store, in the first memory region, the video data acquired from the taken video, and store, in the second memory region, the video data spanning the set period and stored in the first memory region, to protect the video data spanning the set period, upon occurrence of the abnormality (Paras. [0052], [0055]-[0056], [0059], [0063], and [0080]; the CPU 110 records, to a file in the memory card 200, high frame rate image data stored temporarily to the memory card 200 at the time an even occurred, and high frame rate image data captured during a prescribed amount of time from the time of the event occurrence, the data being recorded without thinning and with information for identifying the event embedded therein; and after the prescribed amount of time has elapsed, video images are again captured normally and saved to the memory card 200 by constantly thinning the image data for which a prescribed amount of time has elapsed from the time of imaging so as to lower the frame rate, while temporarily storing the image data up to the most recent image data from the prescribed amount of time prior thereto to the memory card 200 at a high frame rate, i.e., the memory includes areas for each target file associated with an abnormal occurrence as discussed in Para. [0063] and therefore includes at least first and second areas for storing the video data and associated information).
D1 is silent wherein in a manner that overwrites oldest data with newest data when a free memory space is insufficient.
D2 teaches a video image storage device used in a video image storage system having a production line comprising "n" processes, wherein: the video image storage system is provided with a video camera 2 (imaging device) for the production line, a temporary storage memory 3, and a long-term storage memory 4 for recording and storing video data of a selected partial scope; and the temporary storage memory 3 is a storage device for temporarily recording video data captured by the video camera 2, and is configured to newly overwrite and record video data every time the recorded video data capacity exceeds a set capacity, for the purpose of storing video data (Paras. [0026]-[0031]), thereby meeting the limitation of the claimed overwriting configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by D1, with the overwriting configuration, as taught by D2, in order to have provided improved storing of video data.

Regarding Claim 9, modified D1 discloses the machine system according to claim 1, wherein the information processing device (110) has data being managed for each cause of occurrence of abnormality (Paras. [0052], [0055], [0058]-[0060], and [0063]; data is provided  for the cause of each abnormality), the information processing device (110) is configured to presume a cause of occurrence of the abnormality based on the result of detection, and the information processing device (110) is configured to cause the display to show the details of the action associated with the presumed cause of occurrence of the abnormality, based on the data (Para. [0063] and [0080]).
D1 is silent has access to data in which a cause of occurrence of the abnormality is associated with details of an action to be taken for recovery from the abnormality.
D2 teaches a machine monitoring system (Abstract) including an information processing device that has access to data in which a cause of occurrence of the abnormality is associated with details of an action to be taken for recovery from the abnormality (Para. [0066]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the machine monitoring system of D1 to include details of an action to be taken for recover from an abnormality as taught by D2 so that users assessing the abnormality are able to efficiently correct any problems associated with the abnormality.

Regarding Claim 10, modified D1 discloses the machine system according to claim 9, wherein the information processing device (110) is configured to conduct analysis of the video data spanning the set period (Para. [0034]), further detect an operational state of the press machine based on a result of the analysis, and presume a cause of occurrence of the abnormality, based on the result of detection by the sensor and a result of detection based on the result of the analysis (Paras. [0034], [0060]-[0063] and [0080]; the processing device determines the cause of the occurrence, i.e., an abnormal vibration at a time period in the operation, and analyzes the images to mark and display the images corresponding to the abnormality).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in further view of D2 in further view of JP 2016-122319 A, herein referred to as D3.
Regarding Claim 5, modified D1 discloses the machine system according to claim 1, wherein the information processing device is configured to store, in the memory, the video data acquired from the taken video (Paras. [0052], [0055] and [0058]-[0060]; the CPU 110 records, to a file in the memory card 200, high frame rate image data stored temporarily to the memory card 200 at the time an even occurred, and high frame rate image data captured during a prescribed amount of time from the time of the event occurrence, the data being recorded without thinning and with information for identifying the event embedded therein; and after the prescribed amount of time has elapsed, video images are again captured normally and saved to the memory card 200 by constantly thinning the image data for which a prescribed amount of time has elapsed from the time of imaging so as to lower the frame rate, while temporarily storing the image data up to the most recent image data from the prescribed amount of time prior thereto to the memory card 200 at a high frame rate).
D1 is silent wherein in a manner that overwrites oldest data with newest data when a free memory space is insufficient, and stop overwriting the memory with the video data to protect the video data spanning the set period, upon occurrence of the abnormality.
D2 teaches a video image storage device used in a video image storage system having a production line comprising "n" processes, wherein: the video image storage system is provided with a video camera 2 (imaging device) for the production line, a temporary storage memory 3, and a long-term storage memory 4 for recording and storing video data of a selected partial scope; and the temporary storage memory 3 is a storage device for temporarily recording video data captured by the video camera 2, and is configured to newly overwrite and record video data every time the recorded video data capacity exceeds a set capacity, for the purpose of storing video data (Paras. [0026]-[0031]), thereby meeting the limitation of the claimed overwriting configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by D1, with the overwriting configuration, as taught by D2, in order to have improved storing of video data and reduce the need for additional digital memory.
D3 teaches a process monitoring device 1 that monitors a process in which a transport robot on a production line moves a workpiece W, wherein: a record processing unit 102 creates video files and successively writes the video files to a memory 107; when an abnormal state that would cause a temporary stop to occur, a trigger signal is input to a trigger signal input unit 103, and a setting is configured to not allow overwriting of the video file being recorded and the immediately preceding and following video files, for the purpose of for the purpose of storing video data and troubleshooting (Paras. [0007], [0020]-[0023]; Claim 1, 4, 5), thereby meeting the limitation of the claimed stop overwriting configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have modified the monitoring system of D1 with the stop overwriting configuration, as taught by D3, in order to have improved storing of video data while also protecting information related to abnormalities that impact the functionality of the production facility.

Response to Arguments 
Applicant’s arguments and remarks with respect to the rejections of the claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of JP H0732065 A (reference D4), as discussed in the rejections above.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        /DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725